Title: From James Madison to Moses Dawson, 25 September 1824
From: Madison, James
To: Dawson, Moses


        
          Sir
          Montpellier Sepr. 25. 1824
        
        I have just received your letter of the 3d. instant, accompanied by a Copy of the “Historical narrative &c &c” for which I return my thanks. I cannot doubt that the volume will be found valuable not only for the authentic view given of the public career of a *distinguished officer*; but for the historical Materials which it embodies in relation to an important portion of our Country during a period marked by scenes & events, the preservation of which is due to posterity. With friendly respects
        
          James Madison
        
      